TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00486-CR


                            Guillermo Salazar Villanueva, Appellant

                                                  v.

                                   The State of Texas, Appellee


               FROM THE 274TH DISTRICT COURT OF COMAL COUNTY,
          NO. CR2017-378, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Appellant Guillermo Salazar Villanueva has filed a notice of appeal from a

judgment of conviction for evading arrest with a vehicle. See Tex. Penal Code § 38.04(b)(2)(A).

This Court’s appellate jurisdiction in a criminal case is invoked by a timely filed notice of appeal.

See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A timely notice of appeal is

necessary to invoke a court of appeals’ jurisdiction.”). In this case, the district court imposed

sentence on May 2, 2018. Rule 26.2 of the Texas Rules of Appellate Procedure provides that an

appeal is perfected in a criminal case when notice of appeal is filed within 30 days after the day

sentence is imposed or suspended in open court or within 90 days after sentencing, if the defendant

timely files a motion for new trial. Tex. R. App. P. 26.2(a)(1)-(2). Thus, the deadline for perfecting

the appeal was June 1, 2018. Villanueva filed his notice of appeal on July 23, 2018. Absent a

timely filed notice of appeal, we lack jurisdiction to dispose of this appeal in any manner other

than by dismissing it for want of jurisdiction. See Castillo v. State, 369 S.W.3d 196, 198 (Tex.
Crim. App. 2012); Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). Accordingly,

we dismiss the appeal for want of jurisdiction. 1


                                              _________________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: August 7, 2018

Do Not Publish




1 The remedy for a late-filed notice of appeal is to file a post-conviction writ of habeas corpus
returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time appeal. See
Tex. Code Crim. Proc. art. 11.07.